Citation Nr: 0325379	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-19 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an extension of the delimiting date for the 
veteran's Chapter 30 educational assistance benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

REMAND

The veteran had active service from September 1976 to 
September 1979 and from November 1982 to May 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied an 
extension of the delimiting date for the veteran's Chapter 30 
education benefits.  In March 2003, the veteran was afforded 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  The veteran is represented in this appeal by the 
Disabled American Veterans.  

A March 2000 notice to the veteran conveys that he was 
entitled to twenty-five months and twenty-nine days of 
additional Department of Veterans Affairs (VA) educational 
benefits which must be used before May 29, 2002.  In 
reviewing the claims file, the Board observes that there is 
no documentation as to how the date of May 29, 2002 was 
calculated.  Accordingly, further appellate consideration 
will be deferred and this case is REMANDED for the following 
action:  

1.  The RO should request that the 
documentation supporting its March 2000 
notice to the veteran as to his Chapter 
30 education assistance benefits be 
incorporated into the record.  

2.  The RO should then readjudicate the 
veteran's entitlement to an extension of 
the delimiting date for his Chapter 30 
educational assistance benefits.  If the 
benefit sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on his appeal, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


